 


114 HR 2171 IH: Owyhee Wilderness Areas Boundary Modifications Act 
U.S. House of Representatives
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2171 
IN THE HOUSE OF REPRESENTATIVES 
 
April 30, 2015 
Mr. Labrador introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To modify the boundaries of the Pole Creek Wilderness, the Owyhee River Wilderness, and the North Fork Owyhee Wilderness and to authorize the continued use of motorized vehicles for livestock monitoring, herding, and grazing in certain wilderness areas in the State of Idaho. 
 
 
1.Short titleThis Act may be cited as the Owyhee Wilderness Areas Boundary Modifications Act . 2.Owyhee wilderness areas boundary modifications (a)Boundary modifications (1)North Fork Owyhee WildernessThe boundary of the North Fork Owyhee Wilderness established by section 1503(a)(1)(D) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1033) is modified to exclude certain land, as depicted on— 
(A)the Bureau of Land Management map entitled North Fork Owyhee and Pole Creek Wilderness Aerial and dated October 15, 2014; and (B)the Bureau of Land Management map entitled North Fork Owyhee Wilderness Big Springs Camp Zoom Aerial and dated October 15, 2014. 
(2)Owyhee River WildernessThe boundary of the Owyhee River Wilderness established by section 1503(a)(1)(E) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1033) is modified to exclude certain land, as depicted on— (A)the Bureau of Land Management map entitled North Fork Owyhee Wilderness, Pole Creek Wilderness and Owyhee River Wilderness Aerial and dated November 10, 2014; 
(B)the Bureau of Land Management map entitled Owyhee River Wilderness Kincaid Reservoir Zoom Aerial and dated October 15, 2014; and (C)the Bureau of Land Management map entitled Owyhee River Wilderness Dickshooter Road Zoom Aerial and dated October 15, 2014. 
(3)Pole Creek WildernessThe boundary of the Pole Creek Wilderness established by section 1503(a)(1)(F) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1033) is modified to exclude certain land, as depicted on— (A)the Bureau of Land Management map entitled North Fork Owyhee Wilderness, Pole Creek Wilderness and Owyhee River Wilderness Aerial and dated November 10, 2014; and 
(B)the Bureau of Land Management map entitled Pole Creek Wilderness Pullout Zoom Aerial and dated October 15, 2014. (b)Maps (1)EffectThe maps referred to in subsection (a) shall have the same force and effect as if included in this Act, except that the Secretary of the Interior may correct minor errors in the maps. 
(2)AvailabilityThe maps referred to in subsection (a) shall be available in the appropriate offices of the Bureau of Land Management. 3.Use of motorized vehicles for livestock monitoring, herding, and grazingSection 1503(b)(3)(A) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1034) is amended by inserting (including the use of motor vehicles for livestock monitoring, herding, and gathering in those areas) before shall be allowed. 
4.Report on livestock grazing management activities 
(a)In generalNot later than 90 days after the date of enactment of this Act, the Secretary of the Interior shall submit to the appropriate Committees of Congress a report describing all livestock grazing management activities that were authorized in the areas designated as wilderness by section 1503 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1032) on the day before the date on which those wilderness areas were designated. (b)UseThe Secretary shall use the report submitted under subsection (a) to assist in the management of livestock grazing in the wilderness areas referred to in subsection (a). 
 
